DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/03/2022. These drawings are acknowledged.

Specification
The amendment to the specification were received on 03/03/2022. This amendment is acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts Flurry (US 2005/0132086 A1) and Prabhakar (US 9,652,269 B2) on the record discloses deploying, to a client device, client application code comprising a generic client library, said client application code comprising code for accessing the web service of the web application via the web API, and running the client application code on the client device to: communicate a web service operation call to the web API, running on a server device, via an interface, and receive a web service operation response from the web API via the interface, wherein: said generic client library comprises code defining a first proxy class within which is defined a generic operation method, said operation method configured such that responsive to receipt of an operation name parameter corresponding to a web service operation performed by the web application from a function caller of the client application code, the operation method returns an operation function object, said operation function object providing the interface between the client application code and the web API.
Instead, Flurry discloses receiving in a web services intermediary a request for execution of a web services operation, wherein the request includes parametric information from which an endpoint for a target service that supports the operation can be identified; identifying, in dependence upon the parametric data, the endpoint for a target service that supports the operation; creating a target service request for execution of the operation on the target service; and issuing the target service request to the target service.
Prabhakar discloses providing a service bus runtime on an application server executing on a computer including one or more microprocessors, wherein the service bus runtime includes a native REST reference service, a native REST proxy service, and a native REST pipeline associated with the native REST proxy service; configuring the native REST pipeline to define an action for use in retrieving and updating message context variables, and a REST branch node for implementing a branching logic for message routing, wherein the REST branch node is configured with a plurality of branches, each branch with a branch label specifying one or more of an HTTP verb or a URL path; instantiating an instance of a processing engine that provides bindings for the message context variables, and executes code in the defined action; and processing a message of a particular REST native format, wherein a header of the message includes an HTTP verb and a relative URL path, including using the defined action to manipulate the message context variables and using the REST branch node to route the message to a particular branch based on a mapping between the information in the message header and a particular branch label.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194